Name: 79/261/EEC: Commission Decision of 22 February 1979 authorizing the French Republic not to apply Community treatment to toys made of wood or other (except motors and movement mechanisms for toys and working models used for recreational purposes and parts thereof), falling within subheadings 97.03 A and ex B of the Common Customs Tariff, originating in Japan and in free circulation in the other Member States (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-03-08

 Avis juridique important|31979D026179/261/EEC: Commission Decision of 22 February 1979 authorizing the French Republic not to apply Community treatment to toys made of wood or other (except motors and movement mechanisms for toys and working models used for recreational purposes and parts thereof), falling within subheadings 97.03 A and ex B of the Common Customs Tariff, originating in Japan and in free circulation in the other Member States (Only the French text is authentic) Official Journal L 057 , 08/03/1979 P. 0045 - 0045****( 1 ) OJ NO L 121 , 3 . 6 . 1971 , P . 26 . COMMISSION DECISION OF 22 FEBRUARY 1979 AUTHORIZING THE FRENCH REPUBLIC NOT TO APPLY COMMUNITY TREATMENT TO TOYS MADE OF WOOD OR OTHER ( EXCEPT MOTORS AND MOVEMENT MECHANISMS FOR TOYS AND WORKING MODELS USED FOR RECREATIONAL PURPOSES AND PARTS THEREOF ), FALLING WITHIN SUBHEADINGS 97.03 A AND EX B OF THE COMMON CUSTOMS TARIFF , ORIGINATING IN JAPAN AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES ( ONLY THE FRENCH TEXT IS AUTHENTIC ) ( 79/261/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR THE FIRST PARAGRAPH OF ARTICLE 115 THEREOF , HAVING REGARD TO THE APPLICATION UNDER THE FIRST PARAGRAPH OF ARTICLE 115 OF THE TREATY , MADE ON 16 FEBRUARY 1979 BY THE FRENCH GOVERNMENT TO THE COMMISSION OF THE EUROPEAN COMMUNITIES , FOR AUTHORIZATION NOT TO APPLY COMMUNITY TREATMENT TO TOYS MADE OF WOOD OR OTHER ( EXCEPT MOTORS AND MOVEMENT MECHANISMS FOR TOYS AND WORKING MODELS USED FOR RECREATIONAL PURPOSES AND PARTS THEREOF ), FALLING WITHIN SUBHEADINGS 97.03 A AND EX B OF THE COMMON CUSTOMS TARIFF , ORIGINATING IN JAPAN AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES , WHEREAS IN FRANCE THE IMPORTATION OF THE PRODUCTS IN QUESTION ORIGINATING IN JAPAN IS SUBJECT TO AN ANNUAL QUOTA WHICH IS CURRENTLY BEING DISTRIBUTED ; WHEREAS THE DISPARITIES WHICH EXIST IN THE COMMERCIAL POLICY MEASURES APPLIED IN CONNECTION WITH THESE PRODUCTS BY THE MEMBER STATES ARE CAUSING DEFLECTION OF TRADE , THEREBY PREVENTING THE EXECUTION OF THOSE COMMERCIAL POLICY MEASURES WHICH ARE IN FORCE BECAUSE OF THE DIFFICULT ECONOMIC SITUATION IN THE SECTOR CONCERNED ; WHEREAS IT APPEARS FROM THE APPLICATION SUBMITTED THAT THERE ARE SERIOUS DIFFICULTIES IN THE INDUSTRIAL SECTOR CONCERNED , INVOLVING A CONSIDERABLE DROP IN PRODUCTION AND EMPLOYMENT ; WHEREAS FURTHER INDIRECT IMPORTS , IN ADDITION TO THOSE ALREADY MADE , WOULD BE LIKELY TO AGGRAVATE THESE DIFFICULTIES ; WHEREAS IT IS NOT POSSIBLE TO SET IN MOTION RAPIDLY THE MACHINERY FOR BRINGING ABOUT THE NECESSARY COOPERATION FROM THE OTHER MEMBER STATES ; WHEREAS AUTHORIZATION SHOULD ACCORDINGLY BE GIVEN FOR THE APPLICATION OF PROTECTIVE MEASURES UNDER THE FIRST PARAGRAPH OF ARTICLE 115 , SUBJECT TO THE CONDITIONS LAID DOWN IN COMMISSION DECISION 71/202/EEC OF 12 MAY 1971 ( 1 ), AND IN PARTICULAR ARTICLE 1 THEREOF , HAS ADOPTED THIS DECISION : ARTICLE 1 THE FRENCH REPUBLIC IS AUTHORIZED NOT TO APPLY COMMUNITY TREATMENT TO THE PRODUCTS INDICATED BELOW , WHERE THEY ORIGINATE IN JAPAN AND ARE IN FREE CIRCULATION IN THE OTHER MEMBER STATES , AND IN RESPECT OF WHICH APPLICATIONS FOR IMPORT LICENCES WERE LODGED AFTER 6 FEBRUARY 1979 : // CCT HEADING NO // DESCRIPTION // // 97.03 A AND // TOYS MADE OF WOOD OR OTHER ( EXCEPT // EX B // MOTORS AND MOVEMENT MECHANISMS FOR // // TOYS AND WORKING MODELS USED FOR RECREA- // // TIONAL PURPOSES AND PARTS THEREOF ) // ARTICLE 2 THIS DECISION SHALL APPLY UNTIL NEW OPPORTUNITIES ARISE IN FRANCE FOR THE IMPORTATION OF THESE PRODUCTS FROM JAPAN OR UNTIL 30 SEPTEMBER 1979 , WHICHEVER IS THE EARLIER . ARTICLE 3 THIS DECISION IS ADDRESSED TO THE FRENCH REPUBLIC . DONE AT BRUSSELS , 22 FEBRUARY 1979 . FOR THE COMMISSION WILHELM HAFERKAMP VICE-PRESIDENT